


110 HR 4930 IH: National Guardsmen and Reservists

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4930
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Mr. Wilson of South
			 Carolina (for himself, Mr. Miller of
			 Florida, Mr. Hayes, and
			 Mr. Latham) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To amend title 10, United States Code, to ensure that
		  members of the reserve components of the Armed Forces who have served on active
		  duty or performed active service since September 11, 2001, in support of a
		  contingency operation or in other emergency situations receive credit for such
		  service in determining eligibility for early receipt of non-regular service
		  retired pay, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Guardsmen and Reservists
			 Parity for Patriots Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Since September 11, 2001, members of the
			 reserve components of the Armed Forces have been sent into harm’s way and
			 fought alongside members of the regular components of the Armed Forces.
			(2)Between September 11, 2001, and December 7,
			 2007, more than 600,000 members of the reserve components have been mobilized
			 in support of military operations in Iraq and Afghanistan and for other
			 contingency operations.
			(3)More than 142,000 members of the reserve
			 components have been mobilized more than once during this same period.
			(4)On December 7, 2007, the conference report
			 for H. R. 1585, the National Defense Authorization Act for Fiscal Year 2008,
			 was filed, and section 647 of the conference report consists of an amendment to
			 section 12731 of title 10, United States Code, offering an earlier retirement
			 benefit for members of the reserve components who are mobilized in support of
			 contingency operations.
			(5)The House of Representatives agreed to the
			 conference report on December 12, 2007, and the Senate agreed to the conference
			 report on December 14, 2007.
			(6)However, the amendment made by section 647
			 of the conference report only considers service performed after the date of the
			 enactment of the National Defense Authorization Act for Fiscal Year 2008, and
			 this effective date fails to recognize the service and sacrifice made by
			 members of the reserve components since September 11, 2001.
			3.Consideration of
			 service since September 11, 2001, in determining early eligibility for receipt
			 of non-regular service retired paySubsection (f) of section 12731 of title 10,
			 United States Code, as added by section 647 of the National Defense
			 Authorization Act for Fiscal Year 2008, is amended in paragraph (2)(A)—
			(1)by
			 striking the date of the enactment of the National Defense Authorization
			 Act for Fiscal Year 2008 and inserting September 11,
			 2001; and
			(2)by striking
			 in any fiscal year after such date and inserting such
			 duty or service after that date during fiscal year 2002 and any subsequent
			 fiscal year.
			
